Title: George Flower to Thomas Jefferson, 6 August 1816
From: Flower, George
To: Jefferson, Thomas


          
            
              Dear Sir
              Mechanic Hall. New York Augt 6–1816.—
            
            I do not apologize altho’ an entire stranger to you for addressing you with the utmost simplicity & freedom.
            Just arrived from England I am about to proceed through the United States  in search of a healthy & pleasant spot, whereupon I may pursue Agriculture and enjoy the pleasures of domestic life, free’d from those anxieties that were once confined to commercial
			 speculations but now unfortunately  invade every rural retreat in England.
            I reserve to myself the pleasure of presenting to you two letters, one from my good friend Lasteyrie (of Paris) & the other from La Fayette which they kindly sent me from france for the purpose of introducing me to you.
            I am free to confess, that feeling myself rather perplexed to know what course exactly to pursue I am anxious for the assistance of your advice before I set out on my intended tour.
            Trusting to your kindness to plead a sufficient excuse for this hasty & abrupt communication permit me to subscribe myself, with the greatest
            
               respect & sincerity your obdt Sert—
              George Flower
            
          
          
            
              
                PS
                 Letters address’d to me at Messrs Warders & Brothers Philadelphia I shall receive with certainty.
              
              
                
                 If nothing extraordinary occurs, to prevent my intention, I mean to stop in the above mentioned City on Tuesday Night.
              
            
          
        